Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 6, the phrase “including two TPCs and one MRC” has been replaced with             --wherein the resonant sections include two TPCs and one MRC-- since it is each respective one of the multiple resonant sections that contain the TPCs and MRC.
In Claim 7, the phrase “including three TPCs and two MRCs” has been replaced with             --wherein the resonant sections include three TPCs and two MRCs-- since it is each respective one of the multiple resonant sections that contain the TPCs and MRCs.
	In Claim 12, the term “BW” has been replaced with the term --bandwidth-- merely to replace the abbreviation with the full spelling.
In Claim 13, the term “BW” has been replaced with the term --bandwidth-- merely to replace the abbreviation with the full spelling.
In Claim 15, the term “BW” has been replaced with the term --bandwidth-- merely to replace the abbreviation with the full spelling.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach: the specifically claimed balanced/differential bandpass filter including 
wherein each MRC includes four frequency tunable MRC resonators, and is configured to create a frequency tunable pole at a center frequency of the filter (fo), and two frequency tunable transmission zeroes (TZs) at resonating frequencies of MRC resonators; wherein each TPC includes two resistively-terminated frequency-tunable TPC resonators configured to resonate at fo; and wherein the balanced/differential bandpass filter is configured on a line of symmetry
and each resonant section is symmetrically disposed along the line of symmetry (Claims 1-16), or the specifically claimed method of tuning balanced/differential bandpass filter including
wherein each MRC includes four frequency tunable MRC resonators, and is configured to create a frequency tunable pole at a center frequency of the filter (fo), and two frequency tunable transmission zeroes (TZs) at resonating frequencies of MRC resonators; wherein each TPC includes two resistively-terminated frequency-tunable TPC resonators configured to resonate at fo; configuring the balanced/differential bandpass filter along a line of symmetry with each resonant section symmetrically disposed along the line of symmetry; and tuning the center frequency fo by synchronously tuning the resonance of the MRC resonators and the TPC resonators (Claims 17-20).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843